 In the Matter of TAYLOR-COLQUITT Co.andINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL 470Case No. 10-R-1583.-Decided January 7, 1918Messrs. Daniel cfi Russell,byMr. C. E. Daniel,of Spartanburg, S. C.,andMr. W. P. Congers, Jr.,of Spartanburg, S. C., for the Company.Mr. H. F. Blackstone,of Charleston, S. C., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, Local 470, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Taylor-Colquitt Co., Spartanburg, South Carolina, here-in called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Albert D. Maynard,Trial Examiner.The hearing was held at Spartanburg, South Caro-lina, on September 21, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Company moved at the hearing fordismissal of the petition.The Trial Examiner reserved ruling on thismotion for the Board.For reasons stated in Section III,infra,themotion is granted.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTaylor-Colquitt Co., a South Carolina corporation with its principaloffice and plant located at Spartanburg, South Carolina, is engaged inthe treating, processing, sale, and distribution of timber to be used65 N. L. R B , No. 44.219 220DECISIONSOF NATIONALLABOR -'RELATIONS BOARDas railroad cross ties and railroad switch ties; telephone, telegraph andpower poles; piling; bridge timbers; and other construction timber.We are concerned herein solely with the Company's Spartanburgplant.During the fiscal year ending September 30, 1944, the Com-pany purchased for this plant raw materials valued at approximately$2,650,000, of which about 50 percent was shipped to it from pointsoutside the State of South Carolina.During the same period, theCompany sold finished products valued at approximately $4,280,000,of which about 60 percent was shipped to points outside the State ofSouth Carolina.The current operations of the Company are approxi-mately the same as during the period described above.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 470, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE ALLEGEDAPPROPRIATE UNITThe Union seeks, apparently, to add to the unit of employees ofthe Company which it currently represents, 12 crane checkers and 3"apprentices to engineers." 1The Company moved for dismissal ofthe petition, asserting, in effect, that in a previous decision the Boardfound theactivitiesof crane checkers to be attributableto manage-ment,2 and that an admixture of such employees with ordinary workers,as desiredby the Union, runs counter to Board policy.We agree with the Company's position. Inasmuch as the recordindicates that the facts upon which the Board predicated its previousfinding concerning crane checkers remain substantially unchanged,and sincethese employees comprise a majority of the group soughthereinby the Union, we find that this entire group is not an appropri-ate voting unit.IV. THE ALLEGEDQUESTION CONCERNINGREPRESENTATTONSince, as indicated in Section III, above, the voting group soughtto be established herein by the Union is inappropriate, we find thatno question concerning the representation of employees of the Com-pany has been raised.Accordingly, we shall dismiss the petition.'At the hearing,the Union described this group as the helpersto theoperators in thetreating room211latterofTaylor-CoiquittCompany.47 N L R B 225,enfd 140 F (2d) 92(CCA4). TAYLOR-COLQUITT CO.ORDER221Upon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Taylor-Colquitt Co.,Spartanburg, South Carolina,filed by International Union of Oper-ating Engineers,Local 470, be, and it hereby is, dismissed.'CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.